Name: 96/670/CFSP: Council Decision of 22 November 1996 adopted on the basis of Article J.4 (2) of the Treaty on European Union on the elaboration and implementation of a Joint Action by the Union in the Great Lakes Region
 Type: Decision
 Subject Matter: NA;  economic policy;  Africa;  migration
 Date Published: 1996-12-02

 Avis juridique important|31996D067096/670/CFSP: Council Decision of 22 November 1996 adopted on the basis of Article J.4 (2) of the Treaty on European Union on the elaboration and implementation of a Joint Action by the Union in the Great Lakes Region Official Journal L 312 , 02/12/1996 P. 0003 - 0003COUNCIL DECISION of 22 November 1996 adopted on the basis of Article J.4 (2) of the Treaty on European Union on the elaboration and implementation of a Joint Action by the Union in the Great Lakes Region (96/670/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.4 (2) thereof,Having regard to the Declaration on Western European Union (WEU), set out in the Final Act signed when the Treaty on European Union was adopted,Whereas the Council today adopted on the basis of Article J.3 of the Treaty on European Union a Joint Action on the Great Lakes Region,Whereas the implementation of this Joint Action has defence implications and may, in particular, require the use of military means; whereas, in these circumstances, use should be made of the Western European Union,HAS DECIDED AS FOLLOWS:Article 1The European Union hereby requests the WEU to examine as a matter of urgency how it can, for its part, contribute to the optimum use of the operational resources available.Article 2This Decision is notified to the WEU in accordance with the conclusions adopted by the Council on 14 May 1996 on the forwarding of European Union documents to the WEU.Article 3This Decision shall enter into force on the day of its adoption.It shall be published in the Official Journal.Done at Brussels, 22 November 1996.For the CouncilThe PresidentJ. BURTON